DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the wavefront sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the third laser diode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Unterrainer et al. (2005/0121629) in view of De Maria et al. (3,624,544).

Regading claim 1, Unterrainer et al. disclose: a femtosecond pulse laser apparatus comprising: a pump light source (pump laser) configured to provide a pump light (Fig. 1, [0031], [0034]); a gain medium (4) configured to obtain a gain of a laser light using the pump light (Fig. 1, [0031]); a first curved mirror (M2) and a second curved mirror (M1), which are provided at both sides of the gain medium to reflect the laser light into the gain medium (Fig. 1, [0031]); an output mirror (M3) configured to transmit a portion of the laser light reflected by the second curved mirror (M1) and reflect the other portion of the laser light to the gain medium (Fig. 1, [0031]); a mode locking portion (saturable absorber 5) configured to generate a femtosecond pulse using a locking mode of the laser light reflected by the first curved mirror (Fig. 1, [0029], [0031], [0033]).
Unterrainer et al. do not disclose: an acoustic wave generator connected to the gain medium and configured to provide an acoustic wave into the gain medium so as to adjust a self-phase modulation of the laser light.
De Maria et al. disclose: It is also known that a laser beam may be modulated by interacting the laser beam with acoustic waves. Such interaction may produce refraction, diffraction, frequency translation, polarization and focusing. The laser output modulation by acoustic waves may be accomplished by inserting a liquid or solid ultrasonic cell or other acoustic wave propagating medium either within the optical feedback cavity of the laser or external to the laser itself. Acoustic waves may also be focused within the laser medium itself to produce a time-varying refractive index perturbation and a focusing effect on the laser beam as disclosed and claimed in U.S. Pat. No. 3,464,027. (col. 1, lines 64 to col. 2, line 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Unterrainer by coupling an acoustic wave generator to the gain medium in order to modulate the laser beam. The device as modified disclose: adjust a self-phase modulation of the laser light.

Regarding claim 7, Unterrainer as modified disclose: wherein the first curved mirror (M2) comprises a dichroic curved mirror (Unterrainer, [0031]).

Regarding claim 8, Unterrainer as modified disclose: wherein the gain medium and the mode locking portion generate a positive self-phase modulation, and the acoustic wave generator provides the acoustic wave into the gain medium to generate a negative self-phase modulation that compensates the positive self-phase modulation (the device of Unterrainer as modified would inherently generate a positive self-phase modulation in the gain medium and the acoustic wave generator would generate negative self-phase modulation to compensate for the positive self-phase modulation).

Regarding claim 15, Unterrainer as modified disclose: wherein the gain medium comprises a titanium sapphire crystal (Unterrainer, [0031]).

Regarding claim 16, Unterrainer as modified do not disclose: further comprising a second flat mirror provided between the second curved mirror and the output mirror.
The examiner takes official notice that additional flat mirrors in the laser apparatus was well known in the art before the time of filing.  For example, see Sudmeyer et al. (2007/0223540) ([0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Unterrainer as modified by adding additional flat mirrors between the second curved mirror and the output mirror in order to increase the resonator length of the device.

Regarding claim 17, Unterrainer as modified do not disclose: further comprising a third flat mirror provided between the first curved mirror and the mode locking portion.
The examiner takes official notice that additional flat mirrors in the laser apparatus was well known in the art before the time of filing.  For example, see Sudmeyer et al. (2007/0223540) ([0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Unterrainer as modified by adding additional flat mirrors between the first curved mirror and the mode-locking portion in order to increase the resonator length of the device.

Regarding claim 18, Unterrainer as modified disclose: wherein the mode locking portion comprises a saturated absorber (Unterrainer, [0031]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Unterrainer et al. (2005/0121629) in view of De Maria et al. (3,624,544) and Nakamura (4,815,802).

Regarding claim 2, Unterrainer as modified do not disclose: further comprising a first pad electrode and a second pad electrode, which are provided on and under the gain medium to connect the acoustic wave generator into the gain medium.
Nakamura discloses: a first pad electrode and a second pad electrode provided to generate acoustic wave (Fig. 2, col 3, lines 15-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Unterrainer as modified by forming a first and second pad electrode on and under the gain medium in order to generate acoustic waves in the gain medium.

Allowable Subject Matter
Claims 3-5, 9-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a wavefront sensor configured to detect a first wavefront of the laser light; an adaptive window provided between the pump light source and the first curved mirror and configured to partially adjust a second wavefront of the pump light; and a controller connected to the wavefront sensor and the adaptive window to distinguish the first wavefront of the laser light, the controller configured to adjust the second wavefront of the pump light in the adaptive window based on the first wavefront.”
Claim 9 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the pump light source comprises: a first laser diode configured to generate first pump light; a second laser diode configured to generate second pump light having a wavelength shorter than that of the first pump light; and a third laser diode configured to generate third pump light having a wavelength shorter than that of the second pump light.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lai et al. (5,799,025), Wintner et al. (6,363,090), Kopf (2013/0089119) and Song et al. (2015/0288126).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828